t c memo united_states tax_court whistleblower 10949-13w petitioner v commissioner of internal revenue respondent docket no 10949-13w filed date sealed for petitioner sealed for respondent memorandum opinion kroupa judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction we must decide whether the court has jurisdiction to review respondent’s whistleblower claim award determinations this court previously granted the whistleblower’s motion to proceed anonymously and sealed the record in this case where the whistleblower provided information both before and after the enactment of the tax relief and health care act of trhca pub_l_no div a sec_406 sec_120 stat pincite effective date we hold that we do background the following background is drawn from the petition and respondent’s motion to dismiss for lack of subject matter jurisdiction and responses filed by both parties we note that the background is stated solely for purposes of ruling on the pending motion to dismiss and is not a finding of facts petitioner is a whistleblower that reported a tax_fraud scheme to the government during the whistleblower’s employment the whistleblower learned of a tax structure involving the whistleblower’s employer and several related entities and subsidiary companies targets when the whistleblower raised concerns over the tax structure to the whistleblower’s employer the whistleblower’s employer used physical force and armed men to intimidate the tax relief and health care act of pub_l_no div a sec_406 sec_120 stat pincite codified at sec_7623 all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all amounts are rounded to the nearest dollar whistleblower and prevent disclosure additionally the employer removed almost all documents and records from the whistleblower’s office the whistleblower however kept comprehensive backups of all office records in date the whistleblower met with internal_revenue_service irs and department of justice doj representatives and provided them with information about the targets’ failure_to_pay_tax and other conduct subsequently the whistleblower again met with the doj representatives and discussed the targets’ potential terrorist financing activity a grand jury investigation was convened on the basis of the whistleblower’s information the whistleblower continued to provide additional information regarding the targets’ activities and was in regular contact with the irs and the doj representatives after date the irs and the doj representatives repeatedly contacted the whistleblower seeking additional information and analysis regarding the targets’ transactions on each occasion the whistleblower provided the requested information and analysis in the whistleblower testified before a grand jury on the basis of information the whistleblower acquired the whistleblower’s information was supplemented with information from another whistleblower after date the whistleblower provided information to the irs and the doj representatives continually until date notably the whistleblower’s assistance in this investigation jeopardized the safety of the whistleblower and the whistleblower’s family as discussed in detail in whistleblower 10949-13w v commissioner tcmemo_2014_94 the whistleblower received a death threat from the targets the whistleblower filed a form_211 application_for award for original information in and submitted to the irs whistleblower office whistleblower office documentary_evidence related to the targets’ actions that the whistleblower had previously disclosed shortly thereafter the government entered into a non-prosecution agreement with one of the targets that led to the government recovering more than dollar_figure million in taxes penalties and interest the whistleblower office granted the whistleblower a discretionary award the whistleblower’s testimony included the identity of documents wire transfers disbursement authorizations individuals and entities involved in the transactions the whistleblower also compiled and turned over to the irs specific information regarding the targets’ conduct and documentary_evidence on the transactions and entities involved in date the whistleblower sent the irs a detailed list of the entities involved in the tax_evasion scheme this information was previously unknown to the irs determination under sec_7623 and denied the whistleblower’s request for an award under sec_7623 the whistleblower timely filed the petition seeking review of respondent’s award_determination respondent filed a motion to dismiss for lack of jurisdiction on the ground that respondent’s award_determination is not subject_to judicial review respondent argues that this court lacks jurisdiction to review respondent’s award_determination because he proceeded against the targets using information the whistleblower provided before the effective date of sec_7623 date the whistleblower objected to the motion asserting that the whistleblower is entitled to judicial review of respondent’s award_determination because the whistleblower provided information both before and after the effective date of sec_7623 we agree with the whistleblower we leave for another day whether the whistleblower is entitled to a larger award as discussed infra sec_7623 for the first time granted this court jurisdiction to hear a whistleblower’s petition for review of the commissioner’s award_determination the amendments enacting sec_7623 apply to information provided on or after date discussion we must decide whether the court has jurisdiction to review respondent’s whistleblower claim award_determination where the claim is based on information the whistleblower provided both before and after the enactment of trhca sec_406 sec_120 stat pincite i overview of the court’s jurisdiction and the whistleblower program we begin with the tax court’s jurisdiction the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress 88_tc_1175 85_tc_527 the tax_court is without authority to enlarge upon that statutory grant see 92_tc_885 we nevertheless have jurisdiction to determine whether we have jurisdiction 118_tc_348 83_tc_626 83_tc_309 codified in part at sec_7623 we decided this issue in whistleblower 11332-13w v commissioner t c __ date also filed today our rules are silent as to deciding a motion to dismiss for lack of subject matter jurisdiction thus we look to the federal rules of civil procedure see rule b estate of miller v commissioner tcmemo_1994_25 when deciding a motion to dismiss based on lack of subject matter jurisdiction a court must construe the undisputed allegations of the complaint in a manner favorable to the plaintiff see 82_fedclaims_549 where jurisdiction turns on contested facts allegations in the petition are generally taken as true for purposes of deciding a motion to dismiss for lack of jurisdiction see eg 40_bta_280 the issue is whether the claimant is entitled to offer evidence to support the claims not whether the claimant will ultimately prevail on the merits see 416_us_232 see also 846_f2d_746 fed cir we turn now to an overview of our jurisdiction regarding whistleblower claims the secretary has long had the discretion to pay awards to persons providing information that aids in detecting underpayments of tax and detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws sec_7623 the discretionary whistleblower awards have been arbitrary and inconsistent however because of a lack of standardized procedures and limited managerial oversight see treasury_inspector_general_for_tax_administration report the informants’ rewards program needs more centralized_management oversight date it took an average of seven years for a discretionary award to be paid and an average of six months for a claim to be rejected id pincite moreover most rejected claims did not provide the rationale for the reviewer’s decision because of concerns about disclosing confidential return_information to the whistleblower id pincite congress enacted trhca in to address perceived problems with the discretionary award regime trhca sec_406 sec_120 stat pincite amended sec_7623 to require the secretary to pay nondiscretionary whistleblower awards under certain circumstances and to provide this court with jurisdiction to review such award determinations a whistleblower is now entitled to a minimum nondiscretionary award of of the collected_proceeds if the commissioner proceeds with administrative or judicial action using information provided in a whistleblower claim sec_7623 the award is reduced in certain circumstances for example the award is reduced where the whistleblower planned or initiated the actions that led to the underpayment_of_tax sec_7623 and furthermore an award is available only if the individual taxpayer had gross_income exceeding dollar_figure for any year at issue and if the amount in dispute including tax penalties additions to tax and additional_amounts exceeds dollar_figure million trhca sec_406 sec_120 stat pincite trhca also directed the secretary to issue guidance for the operation of a whistleblower office administered by the irs trhca sec_406 sec_120 stat pincite the whistleblower office is responsible for reviewing submitted whistleblower claims or assigning them to the appropriate irs office for review id sec_406 sec_120 stat pincite the whistleblower office is authorized to seek additional assistance from the whistleblower if necessary id sec_406 the commissioner released guidance to taxpayers on filing nondiscretionary whistleblower award claims in early see notice_2008_4 2008_1_cb_253 whistleblowers seeking an award must fully complete and submit a form_211 id sec_3 c b pincite the whistleblower office will acknowledge receipt of the claim in writing id sec_3 c b pincite the whistleblower office will send correspondence to the whistleblower once a determination regarding the claim has been made id sec_3_11 c b pincite whistleblower office determinations regarding awards may be appealed to this court within days from the issuance of the nondiscretionary award_determination id see also sec_7623 awards will not be paid however the legislation also requires the secretary to provide an annual report to congress on whistleblower claims filed and awards issued under sec_7623 trhca sec_406 sec_120 stat pincite until there is a determination of the tax_liability and the amounts owed are collected notice_2008_4 sec_3 c b pincite the commissioner also issued procedural guidance on how whistleblower claims will be processed see internal_revenue_manual irm pt date in general whistleblower claims will be denied where the information provided does not a identify a federal tax issue upon which the irs will act b result in the detection of an underpayment_of_tax or c result in the collection of proceeds see id pt date the whistleblower will be notified by the whistleblower office once an award decision has been made see id pt date ii analysis we must now decide whether the court has jurisdiction to review respondent’s award_determination respondent argues that this court does not have jurisdiction to review his award_determination because the whistleblower provided the information to the whistleblower office before the enactment of sec_7623 see wolf v commissioner tcmemo_2007_133 holding that the court lacked jurisdiction to review a determination regarding a whistleblower internal_revenue_manual pt date was updated on date to provide additional guidance for evaluating a whistleblower claim award because the information was provided before date thus respondent argues that this court lacks jurisdiction to review his award_determination because he proceeded against the targets using information the whistleblower provided before date the whistleblower argues that this court has jurisdiction to review respondent’s award_determination because the whistleblower alleged that respondent proceeded against the targets using information the whistleblower provided both before and after date see sec_7623 we hold that the whistleblower satisfied the whistleblower’s pleading burden by alleging facts that respondent proceeded with an action against the targets using information brought to respondent’s attention by the whistleblower both before and after date this is consistent with trhca’s intent to provide whistleblowers with judicial review of award determinations we now turn to the governing law a whistleblower who satisfies the requirements of sec_7623 is entitled to receive at least but no more than of the collected_proceeds or from a settlement with the taxpayer additionally the commissioner must proceed with an administrative or judicial action based on information brought to the commissioner’s attention by the whistleblower see sec_7623 the irm states that action by the irs includes the modification of a pending or planned examination or investigation as a result of information provided by the whistleblower irm pt date additionally the tax_court has exclusive jurisdiction over appeals of award determinations where a whistleblower provided information both before and after the effective date of trhca see eg dacosta fed cl pincite determining that the tax_court had exclusive jurisdiction over the whistleblower’s claim the court of federal claims’ decision in dacosta is directly on point in dacosta the court dismissed the case because the court found that the tax_court had exclusive jurisdiction over the whistleblower claim and the court could not transfer the case to the tax_court id pincite referencing u s c sec nevertheless the dacosta court’s analysis and rationale are persuasive in dacosta as here the claimants provided the commissioner with information both before and after the enactment of trhca id pincite the government moved to dismiss for lack of the commissioner’s proposed_regulations explain that the term proceeds includes when the irs initiates a new action that it would not have initiated expands the scope of an ongoing action that it would not have expanded or continues to pursue an ongoing action that it would not have continued but for the information provided fed reg date subject matter jurisdiction and argued that the information submitted by the claimants in was identical to the information submitted in id pincite the government further argued that even if the claimants provided new and different information the commissioner did not proceed using the later application and documents id the court rejected the government’s arguments and determined that the claimants alleged sufficient facts to avail themselves of sec_7623 for jurisdictional purposes id pincite the court concluded that the claimants’ alleged facts if proven at trial would establish that the commissioner acted on information provided by the claimants after the amendments to sec_7623 id the parties dispute whether respondent proceeded against the targets using the whistleblower’s post-date information the whistleblower’s allegations are sufficient to establish jurisdiction the whistleblower alleged that the whistleblower provided the irs and the doj with information from at least date through date the post-date information was not simply confirmatory details rather the whistleblower provided the irs and the doj with the facts that formed the basis and gravamen of respondent’s action against the targets the whistleblower alleged that the whistleblower provided the irs and the doj with the identity of documents wire transfers disbursement authorizations individuals and entities involved in the transactions taking the contested factual allegations in the petition as true they establish that from date through date the whistleblower was in constant contact with the irs and the doj and provided them with the basis of and details on the targets’ tax_avoidance scheme whether respondent used this information to proceed against the targets is not a question for the present motion the whistleblower has alleged sufficient jurisdictional facts to avail the whistleblower of sec_7623 for jurisdictional purposes and to overcome a motion to dismiss for lack of jurisdiction if the whistleblower’s alleged facts are proved at trial they would establish that respondent proceeded against the targets using information the whistleblower provided after date if these facts are established the whistleblower is entitled to judicial review of respondent’s award_determination we hold consistent with the rationale of dacosta that this court has jurisdiction to review an award_determination where a whistleblower has alleged that the whistleblower provided information both before and after the enactment of sec_7623 we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless for the foregoing reasons we shall deny respondent’s motion to dismiss an appropriate order will be issued
